Title: From John Adams to William Bentley, 20 July 1819
From: Adams, John
To: Bentley, William



dear Sir
Quincy July 20th. 1819.

I thank you for myself, and for Mr Marston for the kindness you did us by your Letter of the 17th.—Which I received this morning.—And at the Same time, I received the letter from Mr Jefferson—of which my Son has made the inclosed Copy at my desire for your use.—
This letter is to me inestimable for the most material facts in it, I certainly know to be correct and exact, It has convinced me that the Mecklengburg resolutions are mere fictions—I wish I could request you to publish this letter entire; but I cannot, because I have not the writers consent—you may make such use discreet use of it as you think proper—I have wrote to Mr Jefferson inclosing the Essex Register, and have received this answer which to me is intirely satisfactory in all its parts—It will be difficult for Posterity to detect the Multitudinous falsehoods which were published from day to day during the Revolution, and ever since.—but fictions of this kind, five and forty years after the pretended fact; ought to be discountenanced by every man of honor—and this in particular ought to be hunted from the dark Cavern from which it originated, the more ingenious the invention the more detestable.—
I am Sir your greatly obliged Friend and / Humble Servant—

John Adams